Citation Nr: 0407071	
Decision Date: 03/18/04    Archive Date: 03/30/04	

DOCKET NO.  94-25 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits calculated in the amount 
of $16,613.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1993 
decision of the Department of Veterans Affairs (DVA) Regional 
Office (RO) in Detroit, Michigan, which denied waiver of 
recovery of an overpayment then calculated in the amount of 
$26,401.  The veteran, who had active service from January 
1955 to January 1958, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  In 
November 1996, the Board returned the case to the RO for 
additional development.  Following accomplishment of the 
requested development, the RO reduced the amount of the 
overpayment of VA pension benefits to $16,613, and continued 
to deny waiver of recovery of the overpayment.  The case was 
subsequently returned to the Board for appellate review.  

In April 2000, the Board denied a waiver of recovery of an 
overpayment of improved disability pension benefits 
calculated in the amount of $16,613.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) and in an Order dated in 
July 2000, the Court granted an unopposed motion to remand 
this appeal and vacated the Board's decision.  The case was 
subsequently returned to the Board.  The veteran's 
representative then submitted additional argument in January 
2002, and in response to that argument the Board requested an 
opinion from the VA General Counsel.  That opinion was 
provided to the Board in August 2003, and a copy of that 
opinion was provided to the veteran and his representative.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In March 1989 the veteran was awarded improved disability 
pension benefits beginning in November 1988 and his award 
amount was based on his receipt of no income from any source.  

3.  On Eligibility Verification Reports dated in November 
1989, November 1990 and November 1991, the veteran reported 
that he had no income from any source, including Social 
Security benefits.  

4.  In February 1997, the veteran's representative reported 
that the veteran received his first Social Security check in 
March 1991.  

5.  Information from the Social Security Administration 
received in May 1999 shows the veteran received his initial 
Social Security benefit check in April 1990 and a retroactive 
award of Social Security benefits in April 1999.  

6.  The veteran's denial of knowledge of information 
contained in the Eligibility Verification Reports submitted 
in November 1990 and November 1991 is not credible.  

7.  There was fraud, misrepresentation and a willful intent 
on the part of the veteran to obtain VA benefits to which he 
was not entitled.  


CONCLUSION OF LAW

The requirements for waiver of recovery of an overpayment of 
improved disability pension benefits calculated in the amount 
of $16,613, have not been met.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.965 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA should make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2003).  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and duty to assist 
provisions of the VCAA do not apply to claims involving 
waiver of recovery of overpayments.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  Therefore, while the record 
before the Board does not reflect that the veteran was 
notified of the provisions of the VCAA, such notice is 
apparently not required.  

In any event, the Board would observe that the decision on 
the waiver of indebtedness, the Statement of the Case and the 
Supplemental Statement of the Case, all provided to the 
veteran have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  As such, the Board can proceed with appellate 
review.  

Background and Evidence

A VA Form 21-526 (Veteran's Application for Compensation or 
Pension) received in October 1988 shows the veteran filed a 
claim for nonservice-connected pension benefits.  The veteran 
indicated that he had no sources of income at that time.  In 
Block 34a the veteran indicated that he had not applied for 
or was receiving any benefits from the Social Security 
Administration.  Under Block 34C--Beginning Date, it appears 
that the word "pending" had been entered and then crossed 
out.  

A rating decision dated in February 1989 granted a permanent 
and total disability rating from October 31, 1988.  The 
veteran was notified of that decision by a letter dated in 
March 1989.  The letter informed the veteran that the amount 
of his pension was based on countable income and that his 
award was based on no countable income, including Social 
Security benefits.  The veteran was advised that:  

Your rate of VA pension is directly 
related to your/your family's income.  
Adjustments to your payment must be made 
whenever your/your family's income 
changes.  Therefore, you must notify us 
if any of you/your family receive(s) any 
income from a source other than that 
shown above.  You must also report any 
changes in the income shown above.  
Failure to inform the VA promptly of 
income changes may result in the creation 
of an overpayment in your account.  

A VA Form 21-0515 (Improved Pension Eligibility Verification 
Report) received in November 1989 shows the veteran reported 
that he had no income from any sources.  An additional VA 
Form 21-0515 was received from the veteran in November 1990 
in which he again reported that he had no income from any 
sources.  For Question D, "Did any income change 
(increase/decrease, during the past 12 months?"  the veteran 
responded no.  A VA Form 21-0515 from the veteran received in 
December 1991 showed similar information as contained in the 
November 1989 and 1990 submissions.  

A letter from the RO to the veteran dated in December 1991 
informed him that based on a review of the Eligibility 
Verification Report (EVR) and a determination that the 
veteran's net countable income was zero, his award of 
improved pension benefits was being continued.  The veteran 
was advised to "notify us immediately if there is any change 
in your income or net worth and of any changes in your 
marital status or the number of dependents.  

A letter from the RO to the veteran dated in April 1992 
requested that the veteran furnish a copy of his latest 
Social Security award letter.  The veteran was informed that 
this information was needed to determine the amount of money 
he could be paid.  

A letter to the veteran dated in June 1992 informed him of 
the proposal to terminate his pension award effective July 1, 
1988, based on information received from the Social Security 
Administration that he had been receiving benefits since June 
1988.  A letter to the veteran dated in September 1992 
terminated his pension award based on evidence showing his 
family income had changed.  The RO informed the veteran that 
the evidence supporting the termination consisted of 
information from the Social Security Administration showing 
that he became eligible for Social Security benefits in June 
1988 and that his current rate was $741 a month.  The veteran 
was advised that if he received his first check after October 
1988 he should send a statement from the Social Security 
Administration showing the date and amount of his first 
payment.  

A VA Administrative decision dated in September 1990 stated 
that the evidence supported a conclusion that the veteran 
knowingly made false statements and benefits were continued 
or paid on the basis of that statement.  That decision cited 
the definition of fraud contained in 38 C.F.R. § 3.901(a).  

A July 1993 letter to the veteran informed him that he owed 
the VA $26,401.  

A VA Form 4-5655 (Financial Status Report) shows the veteran 
reported that his Social Security disability award of $763 
equaled his total monthly expenses.  Accompanying that form 
was a statement requesting a waiver of the debt.  

A Decision on Waiver of Indebtedness dated in September 1993 
concluded that the veteran willfully misrepresented his 
economic status so he could continue to receive VA benefits 
that, based upon information provided by Social Security, he 
was not entitled to receive.  The RO explained that at the 
very least, the veteran's refusal to provide a copy of his 
original Social Security letter upon request constituted an 
act of bad faith on his part because he had already been 
notified that this information was crucial to accurately 
determine his eligibility to VA pension benefits.  

A VA Form 9 (Appeal to Board of Veterans' Appeals) received 
in February 1994 shows the veteran related:  "I didn't ask 
for this pension in the first place, the man that signed me 
up for it said I was entitled to it, so he was going to sign 
me up for it knowing that I had applied for Social Security.  
He told me that one had no effect on the other."  

At a hearing before the Board at the RO in January 1996 the 
veteran offered testimony in support of his claim.  He 
reported that he was hospitalized when he filed the form for 
pension benefits and that he did not start receiving Social 
Security until two years after he first received his pension 
award.  When asked whether this income was reported to the VA 
at any time, the veteran responded "not that I know of . . . 
."  The veteran acknowledged signing the EVR dated in 
November 1989, but denied signing the EVRs dated in 1990 and 
1991.  The veteran was unable to explain how someone else's 
signature was placed on the 1990 and 1991 EVRs, but indicated 
that he had a very bad time with his mail service.  The 
veteran acknowledged that the mailing address on all three 
forms was correct.  The veteran also testified that he 
received his first Social Security check in May 1991.  The 
veteran also testified that when he was assisted in filing 
for pension benefits while hospitalized he was informed that 
Social Security and VA benefits did not interfere with each 
other.  

A November 1996 BVA decision returned the case to the RO to 
obtain information directly from the Social Security 
Administration concerning the veteran's award.  

A statement from the veteran's representative received in 
February 1997 stated the veteran had called to state that his 
first Social Security check was in the amount of $14,208 and 
that he received that check in March 1991.  

A statement dated in May 1999 from the Social Security 
Administration shows the veteran received his first check for 
Social Security benefits in April 1990, representing a 
payment for March 1990.  Monthly rates subsequent to that 
date were provided, and it was noted that the veteran 
received a check for $14,208 representing past due benefits 
between June 1988 and March 1990.  

A Supplemental Statement of the Case reflects that, based on 
information received from the Social Security Administration, 
the veteran's overpayment to be considered for waiver was 
reduced from $26,401 to $16,613.  

After the Board's April 2000 decision, the veteran appealed 
that decision to the Court, and in a July 2001 Order, the 
Court granted an unopposed motion to remand this appeal filed 
by the Secretary and vacated the Board's decision.  The 
Secretary's motion addressed the VCAA and requested a remand 
for the VA to make a determination as to the applicability of 
the various VCAA provisions.  

In January 2002, the veteran's representative submitted 
additional argument requesting consideration of 38 C.F.R. 
§ 1.942, which applies to standards for suspending or 
termination of collection action.  

In response to the representative's arguments the Board 
requested an opinion from the VA General Counsel with respect 
to who has the authority to consider whether collection of a 
debt should be suspended or terminated and whether the denial 
of suspension or termination of collection is reviewable by 
the Board.  In an opinion, VAOPGCPREC 4-2003 (Aug. 28, 2003) 
the General Counsel held that various VA and non-VA personnel 
have authority to suspend or terminate collection action 
under the Federal Claims Collection Act on debts arising out 
of VA activities depending upon the amount, nature and status 
of the debt.  That opinion also held that the BVA does not 
have jurisdiction to review discretionary decisions by 
authorized VA and non-VA officials concerning suspension or 
termination of collection of a benefit debt.  

Law and Analysis

Generally, there shall be no collection of an overpayment, or 
any interest thereon, which results from participation in a 
benefit program administered under any law by the VA when it 
is determined that collection would be against equity and 
good conscience.  38 C.F.R. § 1.962.  The standard "equity 
and good conscience," will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965.  

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  See38 C.F.R. § 1.963(a); see also 38 U.S.C.A. 
§ 5302(c).  Misrepresentation must be more than nonwillful or 
mere inadvertence.  38 C.F.R. § 1.962(b).  Bad faith 
generally describes unfair or a deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not taken with actual fraudulent intent, is 
undertaken with intent to seek unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government.  38 C.F.R. § 1.965(b)(2).  A lack of good 
faith is an absence of an honest intention to abstain from 
taking unfair advantage of the holder and/or the Government.  
38 C.F.R. § 1.965(b)(3).  

At the outset of the analysis in this decision, the Board 
notes that one of the reasons the Court vacated and remanded 
the case to the Board was for consideration of the 
applicability of the VCAA.  However, as indicated above, the 
Court specifically held in Barger v. Principi, 16 Vet. App. 
132 (2002) that the notice and duty to assist provisions of 
the VCAA do not apply in cases such as this because the 
provisions of the VCAA are relevant to a different chapter of 
Title 38 and that the statute at issue in this appeal is 
found in Chapter 53 of Title 38 of the United States Code.  
At such, it appears based on the Court's holding that the 
VCAA is not applicable in a case such as this case.  

With respect to the additional argument provided by the 
veteran's representative in January 2002 pertaining to 
termination or suspension of collection action, it is clear 
based on the General Counsel opinion that such a matter is 
not within the jurisdiction of the Board to review any such 
discretionary decisions.  Suffice it to note that it does not 
appear that any discretionary decision regarding suspension 
or termination of collection activities has been made, but in 
any event, any such argument as it applies to the Board is 
now moot based on the General Counsel opinion.  

As to the merits of the claim, the Board finds that the 
veteran engaged in a pattern of omission and/or 
misrepresentation in order to continue to receive VA benefits 
to which he knew, or should have known, he was not entitled 
to receive.  

At the outset, the Board would like to differentiate 
statements, representations, and actions by the veteran that 
occurred prior to April 3, 1990, the date the veteran 
received his first Social Security check and those that 
occurred after that date.  The Board notes that the veteran's 
October 1988 application correctly indicates that he was not 
receiving Social Security benefits, but misrepresents whether 
he had filed for Social Security benefits.  On that form the 
veteran checked "No" in the appropriate box and appears to 
have entered the word pending and then scratched that word 
out.  The veteran obviously had filed for Social Security 
benefits at the time he filed his October 1988 application 
for VA benefits because he was subsequently found entitled to 
Social Security benefits beginning in June 1988.  The veteran 
would not have been entitled to Social Security benefits had 
not he filed an application in June 1988, and thus the 
veteran, in his initial claim for pension benefits, 
misrepresented to the VA his status with the Social Security 
Administration.  

When the veteran was informed of his award of pension 
benefits in March 1989 he had no reason to correct the 
statement that his award was based on no countable income.  
The veteran was informed, clearly and specifically, of the 
need to report any changes in his income.  The veteran does 
not dispute that he received the March 1989 letter from the 
RO that informed him of his pension award and he accepted the 
benefits represented by that award.  The Board would also 
note that the November 1989 EVR was correct in reporting that 
the veteran had no income from any sources and had not had 
any change in his income in the previous 12 months.  

However, as of the information provided by the EVRs in 1990 
and 1991, misrepresentations as to the veteran's actual 
income occurred.  The Board does acknowledge that the veteran 
testified that he did not sign either the 1990 or 1991 EVRs, 
but the fact remains that during this timeframe the veteran 
never informed the VA of his Social Security award that began 
in April 1990.  Thus, viewing the evidence in the light most 
favorable to the veteran, the EVRs submitted in 1990 and 1991 
were completed by someone unknown to the veteran and returned 
to the VA so he could continue receiving his pension 
benefits.  The veteran continued to receive his pension 
benefits, even though he knew, or should have know, based on 
at least one prior award letter of the need to report any 
changes in his income, including Social Security benefits.  

However, the evidence may also arguably be interpreted to 
show that the veteran deliberately failed to include Social 
Security income when completing and signing the EVRs in 1990 
and 1991 or deliberately failed to include Social Security 
income when someone else completed the forms at his request.  
In either case, the veteran received pension benefits to 
which he was not entitled at a rate he knew to be incorrect 
after the receipt of Social Security benefits.  Whether the 
veteran misrepresented his income to the VA or omitted 
information relevant to his award, the Board believes that 
the veteran engaged in an unfair or deceptive dealing with 
the VA with an intent to seek an unfair advantage.  This is 
particularly true after an April 1992 letter requested 
information from the veteran concerning his Social Security 
award and again notified him that the information was needed 
to determine the amount of money he could be paid.  

Similarly, in February 1997 the veteran requested his then 
representative to inform the RO that his first Social 
Security check in the amount of $14,208 was received in March 
1991, but information received directly from the Social 
Security Administration indicates that the first check was 
received approximately one year earlier than that date in 
April 1990.  In this regard, the Board notes that as late as 
February 1997 the veteran continued to misrepresent his 
Social Security award when providing information to the VA 
concerning his Social Security award.  

Based on this record, the Board finds that a waiver of 
recovery of an overpayment of improved pension benefits 
calculated in the amount of $16,613 is not permitted.  The 
Board finds that the veteran engaged in acts of 
misrepresentation and omission that resulted in him receiving 
improved pension benefits to which he was not entitled.  This 
constituted either bad faith or lack of good faith on the 
part of the veteran in dealing with the VA in connection with 
his pension award.  As such, based on these findings, the 
waiver of recovery is precluded by law.  38 U.S.C.A. 
§ 5302(c).  Accordingly, a waiver of recovery of an 
overpayment of improved pension benefits calculated in the 
amount of $16,613 is denied.  


ORDER

Waiver of recovery of improved pension benefits calculated in 
the amount of $16,613 is denied.  



	                        
____________________________________________
	S. L. KENNEDY	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



